DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 11/29/2021, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection under35 U.S.C. §112(a) of claims 1, 8, and 15 has been withdrawn. 
Applicant’s arguments, see pages 8-13, filed 11/29/2021, with respect to claim 1, 8, and 15 have been fully considered and are persuasive.  The rejection under35 U.S.C. §112(b) of claims 1, 8, and 15 has been withdrawn.
Applicant’s arguments, see pages 9-11, filed 11/29/2021, with respect to claims 1, 3, 5-10, and 12-14 have been fully considered and are persuasive.  The rejection 35 U.S.C. §103 over U.S. Patent Pub. 2018/0152848 (Egner) in view of TW Patent Pub. 201628418-A (Chen), U.S. Patent Pub. 2019/0104497 (Alonso) and CN Patent Pub. 106922005 (Chao) of claims 1, 3, 5-10, and 12-14 has been withdrawn. 
Applicant’s arguments, see page 11, filed 11/29/2021, with respect to claims 2, 15, 16, 18, and 19 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 over Egner in view of Chen, Alonso, Chao, and U.S. Patent Pub. 2016/0338133 (Lee) of claims 2, 15, 16, 18, and 19 has been withdrawn. 
Applicant’s arguments, see page 11-12, filed 11/29/2021, with respect to claims 4, 11, and 20 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 over Egner, Chen, Alonso, Chao, and U.S. Patent Pub. 2015/0181381 (Prechner) of claims 4, 11, and 20 has been withdrawn. 
Applicant’s arguments, see page 12-13, filed 11/29/2021, with respect to claim 17 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 over Egner, Chen, Alonso, Chao, Lee, and U.S. Patent Pub. 2015/0201410 (Tang) of claim 17 has been withdrawn.
Allowable Subject Matter
Claims 1, 8, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claim under discussion is the inclusion of “determining, via a processor executing code instructions of the information handling system, a first location fingerprint of the information handling system for the first instance in time, for distances to the plurality of address-identified WLAN APs at AP locations within the first location fingerprint and determining a drop in signal strength for indication of a physical barrier between the information handling system and at least one, known address-identified WLAN AP with its AP location within the first location fingerprint to establish the first location fingerprint of the information handling system for the first location outside the physical barrier; determining whether a first optimal wireless link is associated with the first location fingerprint of the information handling system for the first instance in time at the first location based on previous operation at the first location, and automatically establishing the first optimal wireless link associated with the first location fingerprint of the information handling system; and .
Claims 2-7, 9-14, and 16-20 are allowed as they depend on allowed claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20180069932-A1 and US-20180075168-A1 to Tiwari disclose mapping and of distributed devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476